 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LAMAR VEASEY,                                     No. 2:18-cv-02601 TLN AC (PS)
12                       Plaintiff,
13           v.                                         ORDER
14    CALIFORNIA STATE UNIVERSITY
      SACRAMENTO and DR. ERNIE HILLS,
15
                         Defendants.
16

17

18          Plaintiff is proceeding in this action pro se, and the action was accordingly referred to the

19   undersigned for pretrial proceedings by E.D. Cal. R. (“Local Rule”) 302(c)(21). Plaintiff

20   previously requested and was granted authority pursuant to 28 U.S.C. § 1915 to proceed in forma

21   pauperis (“IFP”). ECF Nos. 2 and 3. Plaintiff’s initial complaint was dismissed with leave to

22   amend. ECF No. 3. Plaintiff’s First Amended Complaint is now before the court. ECF No. 4.

23                                             I. SCREENING

24          The federal IFP statute requires federal courts to dismiss a case if the action is legally

25   “frivolous or malicious,” fails to state a claim upon which relief may be granted, or seeks

26   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2). The

27   court finds that, for screening purposes only, plaintiff’s claims as presented in the First Amended

28   Complaint are sufficiently cognizable.
                                                        1
 1                                            II. CONCLUSION
 2           For the reasons stated above, IT IS HEREBY ORDERED that:
 3           1. Service is appropriate for the following defendants:
 4               o California State University Sacramento
 5               o Dr. Ernie Hills
 6           2. The Clerk of the Court is directed to issue forthwith, and the U.S. Marshal is directed
 7   to serve within ninety days of the date of this order, all process pursuant to Federal Rule of Civil
 8   Procedure 4, without prepayment of costs.
 9           3. The Clerk of the Court shall send plaintiff the above: one USM-285, one summons, a
10   copy of the complaint, and an appropriate form for consent to trial by a magistrate judge.
11           4. Plaintiff is directed to supply the U.S. Marshal, within 15 days from the date this order
12   is filed, all information needed by the Marshal to effect service of process, and shall promptly file
13   a statement with the court that said documents have been submitted to the United States Marshal.
14   The court anticipates that, to effect service, the U.S. Marshal will require, for each defendant in
15   ¶ 3, above, at least:
16                   a. One completed summons;
17                   b. One completed USM-285 form;
18                   c. One copy of the endorsed filed complaint, with an extra copy for the U.S.
19   Marshal;
20                   d. One copy of the instant order; and
21                   e. An appropriate form for consent to trial by a magistrate judge.
22           5. In the event the U.S. Marshal is unable, for any reason whatsoever, to effect service on
23   any defendant within 90 days from the date of this order, the Marshal is directed to report that
24   fact, and the reasons for it, to the undersigned.
25           6. The Clerk of the Court is directed to serve a copy of this order on the U.S. Marshal,
26   501 “I” Street, Sacramento, Ca., 95814, Tel. No. (916) 930-2030.
27   ////
28   ////
                                                         2
 1          7. Failure to comply with this order may result in a recommendation that this action be
 2   dismissed.
 3          IT IS SO ORDERED.
 4   DATED: October 31, 2018
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LAMAR VEASEY,                                   No. 2:18-cv-02601 TLN AC (PS)
12                     Plaintiff,
13           v.                                       NOTICE OF SUBMISSION
14    CALIFORNIA STATE UNIVERSITY
      SACRAMENTO and DR. ERNIE HILLS,
15
                       Defendants.
16

17
           Plaintiff has submitted the following documents to the U.S. Marshal, in compliance with
18
     the court’s order filed _____________________:
19
           ____   completed summons form
20
           ____   completed USM-285 form
21
           ____   copy of the complaint
22
           ____   completed form to consent or decline to consent to magistrate judge jurisdiction
23

24   ____________________________________                 ____________________________________
     Date                                                 Plaintiff’s Signature
25

26

27

28
                                                      1
